Citation Nr: 0728397	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-29 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of right 
inguinal hernia.

2.  Entitlement to service connection for ganglion cyst of 
the left wrist.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to a compensable disability rating for 
ganglion cyst of the right wrist.

6.  Entitlement to a compensable disability rating for 
migraine headaches.

7.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to 
February 2002.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in May 2003 and in August 
2003 that, in part, denied service connection for residuals 
of right inguinal hernia, ganglion cyst of the left wrist, a 
left knee disability, and pes planus; denied initial, 
compensable disability ratings for ganglion cyst of the right 
wrist and for migraine headaches; and denied a 10 percent 
evaluation based on multiple, noncompensable, service-
connected disabilities.  The veteran timely appealed.

The issue of service connection for pes planus is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence establishing that the 
veteran currently has residuals of right inguinal hernia.

2.  There is no competent evidence establishing that the 
veteran currently has a ganglion cyst of the left wrist.

3.  There is no competent evidence establishing that the 
veteran currently has a left knee disability.

4.  For the period from February 6, 2002, the veteran's 
ganglion cyst of the right wrist has affected less than 5 to 
20 percent of her entire body or exposed surface, and does 
not involve intermittent systemic therapy; exfoliation or 
exudation or itching of the exposed area, or pain or 
tenderness on examination are not shown.

5.  For the period from February 6, 2002, the veteran's 
migraine headaches have included complaints of severe 
headaches with photophobia, and have been less frequent than 
one in two months for several months.

6.  There is no competent evidence establishing that the 
veteran's service-connected disabilities clearly interfere 
with normal employability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
right inguinal hernia are not met.  38 U.S.C.A. §§ 1110, 
1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2006).

2.  The criteria for service connection for ganglion cyst of 
the left wrist are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2006).

3.  The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2006).

4.  The criteria for an initial, compensable disability 
evaluation for ganglion cyst of the right wrist, for the 
period from February 6, 2002, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.20, 4.118, Diagnostic Code 7806 (2002 & 2006).

5.  The criteria for an initial, compensable disability 
evaluation for migraine headaches, for the period from 
February 6, 2002, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.124a, Diagnostic Code 8100 (2006).

6.  The criteria for a 10 percent evaluation based upon 
multiple noncompensable service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.324 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through an August 2002 letter, the RO notified the veteran of 
elements of service connection, and the evidence needed to 
establish each element; and evidence of increased disability.  
This document served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letter notified the veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claim, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

The letter asked her if she had any additional evidence to 
submit, and thereby put her on notice to submit information 
or evidence in her possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The document meeting the VCAA's notice requirements was 
provided to the veteran before the rating action on appeal.  
Accordingly, there was no prejudice to the veteran in issuing 
the section 5103(a) notice.  Each of her claims was fully 
developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to assign a disability rating for each 
service connection claim, or to assign an effective date for 
each disability on appeal.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  The Board finds no prejudice to 
the veteran in proceeding with a denial of service connection 
for residuals of right inguinal hernia, ganglion cyst of the 
left wrist, and a left knee disability; and denials of 
initial, compensable disability ratings for ganglion cyst of 
the right wrist and for migraine headaches, as concluded 
below, because any question as to the appropriate disability 
ratings and/or effective dates to be assigned is rendered 
moot.  She had previously received all required notice 
regarding service connection, as well as the applicable 
rating criteria for increased disability ratings. Each denial 
of service connection does not entail the setting of a new 
disability rating or an effective date; each denial of a 
higher disability rating does not entail the setting of an 
effective date.  Accordingly, the veteran is not harmed by 
any defect with regard to these elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims decided on appeal, reports of 
which are of record.  The veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).




II.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection or aggravation may be presumed for certain 
chronic diseases, such as arthritis, which become manifest to 
a compensable degree within a prescribed period after 
discharge from service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2006).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Other than for pes planus, service medical records of the 
veteran's entry report no defects, and the Board presumes the 
veteran to have been in sound condition at the time of entry.   
Parker v. Derwinski, 1 Vet. App. 522 (1991).  

A.  Residuals of Right Inguinal Hernia

Records reflect that the veteran complained of a painful knot 
on the right side of the inguinal area in November 1997 of 13 
years' duration, and of groin pain in August 2000 of four 
days' duration.  Each of the examiners found no evidence of a 
hernia.

Service medical records of the veteran's separation in 
February 2002 report no defects.

The report of a September 2002 VA examination reveals no 
evidence of a hernia.  The examiner noted that the veteran 
had recently delivered a full-term child and had no problems 
during the pregnancy, and that the hernia was not evident 
with the Valsalva maneuver.

Although the veteran has asserted that she has a right 
inguinal hernia that comes and goes, she is a layperson, and 
lacks the requisite medical knowledge to make a competent 
diagnosis of a disability.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, notwithstanding the veteran's 
assertions, there is no competent evidence that she currently 
has residuals of right inguinal hernia.

Because the evidence weighs against a current diagnosis of 
residuals of right inguinal hernia, the preponderance of the 
evidence is against the claim.  The benefit-of-the-doubt 
doctrine is not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  

B.  Ganglion Cyst of the Left Wrist

Service medical records reflect that the veteran complained 
of a ganglion cyst on each of her wrists in August 1996.  
Examination revealed a ganglion cyst of the right wrist.   

A VA examiner in September 2002 found no noted ganglion cyst 
of the left wrist. 

As noted above, notwithstanding the veteran's assertions, 
there is no competent evidence that she currently has a 
ganglion cyst of the left wrist.

Because the evidence weighs against a current diagnosis of a 
ganglion cyst of the left wrist, the preponderance of the 
evidence is against the claim.  The benefit-of-the-doubt 
doctrine is not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
53-56.

C.  Left Knee Disability

Records reflect that the veteran was treated for left knee 
pain in February 2002.  The veteran reported that the left 
knee popped during runs.  Examination revealed no swelling, 
redness, or instability; there was some crepitus with pain. 
The assessment was suspect mild retropatellar pain syndrome.

Service medical records of the veteran's separation in 
February 2002 report no defects.

There is no evidence within the first post-service year of 
any arthritis of the left knee to warrant service connection 
on a presumptive basis.

During a September 2002 VA examination, the veteran reported 
that her left knee at times popped and felt like it was 
"going to give out."  The veteran denied any limitation of 
motion, or functional impairment due to her left knee.  She 
did not use crutches, braces, or canes.  The veteran reported 
no episodes of dislocation or subluxation, or constitutional 
symptoms of inflammatory arthritis.

Examination revealed full extension of both knees without 
pain.  There was no motion noted of the medial and lateral 
collateral ligaments.  There was less than 5 millimeters of 
motion of the left knee with 30 degrees flexion of the foot.  
McMurray test was negative.  There is no finding of a left 
knee disability.

VA outpatient treatment records show an assessment of left 
knee pain in 2003.

The Board notes that, although "left knee pain" has been 
diagnosed, there has been no current diagnosis of 
retropatellar pain syndrome or patellar femoral syndrome, 
disabilities recognized in the Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Because the evidence weighs against a current diagnosis of a 
left knee disability, the preponderance of the evidence is 
against the claim.  The benefit-of-the-doubt doctrine is not 
for application, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

III.  Higher Initial Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

A.  Ganglion Cyst of the Right Wrist

The RO has evaluated the service-connected ganglion cyst of 
the right wrist under 38 C.F.R. § 4.118, Diagnostic Code 
7806, as initially 0 percent (noncompensable) disabling.

During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, effective on August 30, 
2002.  67 Fed. Reg. 49590 (July 31, 2002) (codified at 
38 C.F.R. § 4.118 (2006)). VA has a duty to adjudicate the 
claim under the former criteria during the entire appeal 
period, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also 
VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

Under the former criteria, Diagnostic Codes 7807 through 7819 
are rated as for eczema, unless otherwise provided, dependent 
upon location, extent, and repugnant or otherwise disabling 
character of manifestations.
 
Pursuant to former Diagnostic Code 7806 for eczema, a 
10 percent rating is warranted when there is eczema with 
exfoliation, exudation, or itching, if involving an exposed 
area or extensive area.  A 30 percent rating is warranted 
when there is eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted if there is eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

Under the revised criteria, skin disabilities are to be rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800); as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805); or as dermatitis (Diagnostic Code 7806), depending 
upon the predominant disability.  38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2006).

In this case, the veteran's ganglion cyst of the right wrist 
consists neither of disfigurement of the head, face, or neck, 
nor of any scarring.  Hence, the disability is to be rated as 
dermatitis under revised Diagnostic Code 7806.

Pursuant to revised Diagnostic Code 7806 for dermatitis, a 10 
percent rating is assigned where at least five percent but 
not more than 20 percent of the entire body is affected, or 
at least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).  

Although the veteran contends that her ganglion cyst of the 
right wrist is more severe than currently rated, the 
objective evidence does not support an initial, compensable 
disability rating.  

Examination of the veteran's right wrist in September 2002 
revealed a "1 x 1" centimeter ganglion cyst of the right 
wrist, which was without pain or tenderness at the time.  
There was full dorsiflexion or extension to 70 degrees 
without pain or limited movement.  Giving the veteran's 
report of occasional flare-ups of right wrist tendonitis when 
lifting heavy objects, the examiner diagnosed history of 
right wrist tendonitis secondary to ganglion cyst.  The 
veteran reported no treatment for the ganglion cyst of the 
right wrist, and denied any limitation of motion or 
functional impairment.

Despite the veteran's contention that her ganglion cyst of 
the right wrist has worsened, or has caused occasional flare-
ups, the objective medical evidence, consisting of one VA 
examination and the absence of treatment records, does not 
show any exfoliation or exudation or itching of the exposed 
area.  Nor is there any objective evidence that 5 to 20 
percent of her entire body or exposed areas are affected, or 
that intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required for 
treatment; there is no evidence of any pain or tenderness on 
examination associated with the ganglion cyst of the right 
wrist.

In this case, the veteran's ganglion cyst of the right wrist 
covers an area significantly less than 5 percent of her 
entire body or exposed areas, and has been manifested 
primarily by a history of tendonitis when lifting heavy 
objects.  These symptoms do not meet the criteria for an 
initial, compensable disability rating under either the 
former or revised rating criteria.  

The Board has considered alternative diagnostic codes.  There 
is no evidence of dorsiflexion limited to less than 15 
degrees, or of palmar flexion limited in line with forearm to 
warrant an initial, compensable disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5215.

B.  Migraine Headaches

The RO has evaluated the service-connected migraine headaches 
under 38 C.F.R. § 4.124a, Diagnostic Code 7806, as initially 
0 percent (noncompensable) disabling.

Pursuant to Diagnostic Code 7806, migraines with 
characteristic prostrating attacks averaging one in two 
months over the last several months shall be evaluated as 
10 percent disabling.  Headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months shall be evaluated as 30 percent 
disabling, and very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability shall be evaluated as 50 percent disabling.  
 
Although the veteran contends that her migraine headaches are 
more severe than currently rated, the objective evidence does 
not support an initial, compensable disability rating.  

During a VA examination in September 2002, the veteran 
described her headaches as severe with photophobia.  She 
reported having six headaches since 1999, and denied any 
functional loss or fatigue.  Her last headache was in April 
2002.

Private medical records show treatment for migraine headaches 
in April 2004.
 
The Board notes that both the report of the September 2002 
examination and the private treatment records suggest that 
the veteran's headaches have been less frequent that one in 
two months for several months.

These symptoms do not meet the criteria for an initial, 
compensable disability rating under the rating criteria.

  C.  Extraschedular Consideration and Conclusion

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  While the veteran has reported 
that her migraine headaches have prevented her from working, 
no economic impact from the disability has been demonstrated.  
Nor is there evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against the grant of 
initial, compensable disability ratings for each of the 
veteran's claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21 (2006).  Hence, staged ratings are not applicable.  

IV.  Multiple Noncompensable Evaluations 

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Rating Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  See 38 C.F.R. § 3.324 (2006).

Evidence regarding the severity of each of the veteran's 
service-connected disabilities is summarized above.  These 
service-connected disabilities are apparently permanent, 
separate, and are rated as noncompensably disabling.

Significantly, however, the evidence does not establish that 
two or more service-connected disabilities clearly interfere 
with normal employability.  The Board notes that veteran has 
reported that she cannot work whenever she has a migraine 
headache.  At most, only one service-connected disability may 
be considered as interfering with normal employability on 
occasion.  There is no competent evidence establishing that 
the veteran's service-connected ganglion cyst of the right 
wrist interferes with normal employability.

Accordingly, the Board concludes that the criteria for a 10 
percent rating for multiple noncompensable service-connected 
disabilities are not met.  






ORDER

Service connection for residuals of right inguinal hernia is 
denied.

Service connection for ganglion cyst of the left wrist is 
denied.

Service connection for a left knee disability is denied.

An initial, compensable disability rating for ganglion cyst 
of the right wrist is denied.

An initial, compensable disability rating for migraine 
headaches is denied.

A 10 percent evaluation based on multiple noncompensable 
service-connected disabilities, pursuant to 38 C.F.R. 
§ 3.324, is denied.  


REMAND

Pes Planus 

Service medical records at the time of the veteran's 
enlistment examination in March 1993 note moderate pes 
planus.   Records show that the veteran was subsequently 
treated for symptomatic pes planus and given arch supports in 
1995.  The veteran reported obtaining custom-made boots, 
which helped somewhat, and being placed on permanent profile 
from running in 1997. 

The post-service records reflect that the veteran continues 
to develop pain in her feet when standing for long periods of 
time.   A September 2002 examiner noted no treatment, 
however, and no functional loss of either foot.  There was 
full passive and active range of motion of both feet without 
pain.  The veteran again was diagnosed with bilateral pes 
planus.

The Board notes that whether the veteran's preexisting pes 
planus increased in disability during service, beyond the 
degree expected of natural progress (if any), is largely a 
medical question.

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran's 
preexisting pes planus was aggravated in service.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for pes 
planus since December 2002.  After 
securing the necessary release(s), obtain 
these records.

2.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of pes planus; and to 
determine:

(a) whether it is at least as likely 
as not (50 percent probability or 
more) that the veteran's current pes 
planus is related to the disability 
noted in service, and if so, 

(b) whether it is at least as likely 
as not (50 percent probability or 
more) that the disability noted in 
service increased in severity during 
service, and if so, 

(c) whether there is clear and 
unmistakable evidence, which may 
include medical facts and 
principles, that such increase was 
due to the natural progress of the 
condition.  

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
examination should note review of the 
claims file.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


